                               Case 1:18-cv-00662-AWI-EPG Document 43 Filed 08/19/21 Page 1 of 2


                           1 McCormick, Barstow, Sheppard,
                             Wayte & Carruth LLP
                           2 Mart B. Oller IV, #149186
                             7647 North Fresno Street
                           3 Fresno, California 93720
                             Telephone:     (559) 433-1300
                           4 Facsimile:     (559) 433-2300

                           5 Attorneys for Defendant COUNTY OF FRESNO

                           6

                           7

                           8                            UNITED STATES DISTRICT COURT

                           9                EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

                       10

                       11 FARSHAD OREIZI,                                    Case No. 1:18-CV-00662-AWI-EPG

                       12                 Plaintiff,                         STIPULATION AND ORDER TO SEAL
                                                                             INCORRECTLY FILED DOCUMENT
                       13           v.

                       14 COUNTY OF FRESNO and DOES 1 through
                          20, inclusive,
                       15
                                         Defendants.
                       16

                       17           IT IS HEREBY STIPULATED BY AND AMONG Defendant COUNTY OF FRESNO and

                       18 Plaintiff FARSHAD OREIZI through their respective counsel:

                       19           Counsel for Defendant COUNTY OF FRESNO inadvertently and mistakenly filed Exhibit

                       20 “A” to the Defendant’s Motion in Limine (Doc. 41), which included sensitive personal information

                       21 regarding plaintiff. Accordingly, the parties request that the court permanently seal Defendant’s

                       22 Motion in Limine (Doc. 41) in the court file and ECF, and permit Defendant to file a new Motion

                       23 in Limine, which will include a redacted version of Exhibit “A.”

                       24 Dated: August 16, 2021                            McCORMICK, BARSTOW, SHEPPARD,
                                                                                WAYTE & CARRUTH LLP
                       25

                       26
                                                                      By:               /s/ Mart B. Oller IV
                       27                                                              Mart B. Oller IV
                                                                       Attorneys for Defendant COUNTY OF FRESNO
                       28
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                     STIPULATION AND ORDER TO REMOVE INCORRECTLY FILED DOCUMENT
                               Case 1:18-cv-00662-AWI-EPG Document 43 Filed 08/19/21 Page 2 of 2


                           1
                               Dated: August 16, 2021                          LAW OFFICE OF PETER SEAN BRADLEY
                           2

                           3

                           4                                                  By:           /s/ Peter Sean Bradley
                                                                                              Peter Sean Bradley
                           5                                                      Attorneys for Plaintiff FARSHAD OREIZI
                           6

                           7

                           8                                              ORDER

                           9         Pursuant to the stipulation of the parties and a finding of good cause, the Court orders the

                       10 Clerk of Court to SEAL Defendant’s Motion in Limine, filed on August 13, 2021 (Doc. No. 41).

                       11 Defendant may re-file the sealed motion in limine with a redacted version of Exhibit A.

                       12

                       13

                       14 IT IS SO ORDERED.

                       15 Dated: August 18, 2021
                                                                         SENIOR DISTRICT JUDGE
                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26
                       27

                       28
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                                2
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                        STIPULATION AND ORDER TO SEAL INCORRECTLY FILED DOCUMENT
